


Exhibit 10.4

 

Atlantic Express Transportation Group Inc.
Atlantic Express Transportation Corp.
7 North Street
Staten Island, NY  10302

 

 

March 2, 2005

 

Domenic Gatto
136 Monmouth Road
Monroe Township, NJ 08831

 

Dear Domenic:

 

Reference is made to your Fourth Amended and Restated Employment Agreement dated
as of November 25, 2003, as amended by the letter dated April 20, 2004 and by
the letter dated January 13, 2005 (as amended, the “Agreement”).

 

By this letter agreement, in consideration of the mutual agreements and
covenants contained herein, we hereby agree to amend the Agreement as follows:

 

1.                                       Section 1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

1. EMPLOYMENT AND DUTIES

 

1.1. General. The Company hereby employs the Executive, and the Executive agrees
to serve, as President and Chief Executive Officer of the Company and upon the
Board of Directors of the Company (the “Board”) as Vice Chairman of the Board,
upon the terms and conditions herein contained during the Employment Term
provided that (i) commencing December 31, 2004, the Company in its sole
discretion may limit the Executive’s services to the position of President;  and
(ii) commencing December 31, 2006, the Executive shall continue his employment
in the position of an officer of the Company, which position shall be designated
by the Board.  In such capacities the Executive agrees to serve the Company
faithfully and to the best of his ability under the direction of the Board. The
Executive also shall serve as a member of the Board of Directors of Group during
the Employment Term.  During the Employment Term, the Executive also agrees to
serve, if elected, at no compensation in addition to that provided for in this
Agreement, in the position of officer of Group and of any subsidiary of Group or
the Company. As long as the Executive remains either President or Chief
Executive Officer, the Executive shall continue to occupy the same corner office
which he has occupied during the Term of the Prior Agreement.

 

--------------------------------------------------------------------------------


 

1.2. Exclusive Services. From the Commencement Date through December 31, 2006,
the Executive shall devote his full-time working hours to his duties hereunder
and shall not, directly or indirectly, render services to any other person or
organization for which he receives compensation without the unanimous consent of
the Board or otherwise engage in activities which would interfere significantly
with his faithful performance of his duties hereunder. Notwithstanding the
foregoing, the Executive may serve as a managing member of G Entertainment, LLC.
and a managing member of Eagle Oaks Golf Club, LLC, provided that such services
shall not interfere with the performance of Executive’s duties hereunder.  For
the period commencing January 1, 2007, the Executive shall be required to devote
so much of his time to his duties hereunder as shall be proportionate to the
reduction in his compensation for such period.

 

1.3. Term of Employment. The Executive’s employment under this Agreement shall
commence as of the date hereof (the “Commencement Date”) and shall terminate on
the earliest of (i) December 31, 2007, (ii) the death of the Executive or (iii)
the termination of the Executive’s employment pursuant to this Agreement (the
“Employment Term”).

 

2.                                       Section 2.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

2.1. Base Salary. From the Commencement Date, the Executive shall be entitled to
receive a base salary (“Base Salary”) at a rate of $530,527 per annum, payable
in arrears in equal installments in accordance with the Company’s payroll
practices, with such increases as may be provided in accordance with the terms
hereof. Once increased, such higher amount shall constitute the Executive’s
annual Base Salary.  Notwithstanding the foregoing, for the period commencing
January 1, 2007, the Base Salary shall be reduced to 50% of the Base Salary
payable to the Executive as of December 31, 2006.

 

3.                                       Section 2.2 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

2.2.  Increase in Base Salary. On November 4, 2004, on November 4, 2005 and on
November 4, 2006, the Executive’s Base Salary shall be increased by a percentage
which shall equal the greater of 3% or the percentage increase in the consumer
price index for the New York-Northern New Jersey-Long Island, NY-NJ-CT
metropolitan area, as reported by the United States Department of Labor, for the
12-month period ended the immediately preceding October 31.

 

4.                                       Paragraphs (b) through (e) of
Section 3.1 of the Agreement is hereby amended and restated in their entirety to
read as follows:

 

(b) a disability insurance policy providing $15,000 in monthly benefits
commencing six months after a disability which prevents the Executive from
performing the ordinary and necessary functions and duties of his employment;
provided that the premium

 

2

--------------------------------------------------------------------------------


 

therefor shall not exceed the usual and customary rates charged by underwriters
for such a policy for a person of the Executive’s age in good health.  The
amount of such policy shall be reduced to $7,500 commencing December 31, 2006. 
At the option of the Executive and in the place of the disability policy, the
Company shall pay the cash equivalent of the premium for such policy to the
Executive to be used by the Executive to pay such premium;

 

(c) an automobile allowance of $2,150 per month, which shall be reduced to
$1,075 per month commencing December 31, 2006;

 

(d)  an annual life insurance premium allowance of $35,000, which shall be
reduced to $17,500 commencing December 31, 2006, payable in two installments in
June and February of each year of the Employment Term hereof;

 

(e) through December 31, 2006, continued use of the same Company car and driver
which the Executive is using as of the date of this Agreement; and

 

5.                                       Clause (ii) of the first sentence of
the second paragraph of Section 5 is hereby amended and restated in their
entirety to read as follows:

 

 (ii) six months of his Base Salary as severance, payable in equal installments
on the same terms as in effect as at the end of the Employment Term, followed by
an additional six months of his Base Salary less $15,000 per month (less $7,500
per month in the period commencing December 31, 2006) as severance, payable in
equal installments on the same terms as in effect as at the end of the
Employment Term

 

All other terms of your employment contract remain in full force and effect
without any change or modification thereto.

 

 

Very truly yours,

 

 

 

Atlantic Express Transportation Group Inc.
Atlantic Express Transportation Corp.

 

 

 

 

 

By:

/s/ Peter Frank

 

 

Peter Frank

 

 

 

 

Agreed and accepted:

 

 

 

 

 

/s/ Domenic Gatto

 

 

Domenic Gatto

 

 

3

--------------------------------------------------------------------------------
